Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00540-CR

                                        Mark MEDEL,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8952A
                       Honorable Kevin M. O’Connell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REFORMED to reflect that appellant was convicted of the offense of “INJURY TO A CHILD-
BI-INTENT/KNO,” and the statute for that offense is section 22.04(a)(3) of the Texas Penal Code.
The judgment is AFFIRMED AS REFORMED.

       SIGNED February 28, 2018.


                                                _____________________________
                                                Karen Angelini, Justice